Per Curiam.
G.S. 28-6 (b) provides: “Any person who renounces his right to qualify as administrator may at the same time nominate in writing some other qualified person to be named as administrator, and such designated person shall be entitled to the same priority of right to qualify as administrator as the person making the nomination. Provided, that the qualification of the appointee shall be within the discretion of the clerk of court.”
This Court, in Hill v. Alspaugh, 72 N.C. 402, said: “We think the true intent and meaning of the statute is that the persons primarily entitled to administration shall assert their right and comply with the law within six months after the death of the intestate, and that a party interested, wishing to quicken their diligence within that time, must do so by citation as prescribed by statute, or if a person, not preferred, applied for administration within six months, he must pro*683duce the written renunciation of the person or persons having prior right.” G.S. 28-15; Williams v. Neville, 108 N.C. 559, 13 S.E. 240.
No citation having been issued as required by statute prior to the issuance of letters to William Eli Baggett, the judgment of the court below will be upheld.
Affirmed.